Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Remark
In this application claims 1-20 filed December 11, 2019 are pending in which claims 1, 11, and 20 are in independent forms.    

Information Disclosure Statement
	The Applicants’ Information Disclosure Statement’ filed 12/11/2019 and 10/06/2020 have been received and entered into the record.  Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached form PTO-1449. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 11, and 20 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Lee et al. United States Patent Publication No. 2016/0371356 hereinafter ‘Lee1356’.

As per claims 1, 11, and 20:
Lee1356 teach  (A) computer-implemented method, comprising: 
writing a first transaction entry in a transaction log of a first node based on a first request for a first operation associated with a first storage object (Par. 6:  The transactions is executed and managed in multiple nodes and the write operation would be in worker node and the worker node stores the write operation in persistent storage, such as in a write log); 
requesting a second node writes the first transaction entry in a transaction log of the second node based on the first request(Par. 86:  The write transaction would write redo logs and flush them to a persistent storage synchronously before finishing the commit); and 
while awaiting a first acknowledgment of a completion of a writing of the first transaction entry in the transaction log of the second node(Par. 6 and 127-129: (The write operation would be sent to the worker node then the worker node stores the write operation in persistent storage such as write log without waiting to receive the commit ID for the transaction from the coordinator node (Par. 6)), 
writing one or more subsequent transaction entries in the transaction log of the first node based on one or more subsequent requests for one or more operations associated with one or more storage objects(Par. 108 and 125: (When WriteCommitLog is called, the write transaction generates a commit log entry and writes it to persistent storage, then calls SetAsCommitted that sets the transaction's status as committed (Par. 108)) and (The commit log of the coordinator node is written only after the precommit log entries of the transaction are safely written to persistent storage at all of the worker nodes changed by the transaction (Par. 125))). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 12-16, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee et al. United States Patent Publication No. 2016/0371356 hereinafter ‘Lee1356’ as applied to claims 1, 11, and 20 in view of Lee et al. United State Patent Publication No 2018/0322156 hereinafter ‘Lee2156’.

As per claims 2 and 12:
Lee1356 do not explicitly disclose for the receiving the first acknowledgment of the completion of the writing of the first transaction entry in the transaction log of the second node, writing a first metadata associated with the first request in a transaction database of the first node.  However, Lee 2156 et al. teach a method further comprising, 
responsive to receiving the first acknowledgment of the completion of the writing of the first transaction entry in the transaction log of the second node(See Lee2156 Par. 100: The worker node after completion of the sends a communication to the coordinator node, indicating that the transaction was successfully assigned a new CID at the worker nodes and the coordinator node writes the commit to persistent storage using WriteCommitLog to a commit log), 
writing a first metadata associated with the first request in a transaction database of the first node(See Lee2156 Par. 146: (When a database transaction is received by the master node during commit a transaction an operation to modify or delete a metadata entity in the database a new version of metadata entity would be created (writing a metadata) and stored at the worker node).  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Lee1356 to have the responsive to receiving the first acknowledgment of the completion of the writing of the first transaction entry in the transaction log of the second node, writing a first metadata associated with the first request in a transaction database of the first node.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Lee1356 and Lee2156 before him/her, to modify the system of Lee1356 to include the responsive to receiving the first acknowledgment of the completion of the writing of the first transaction entry in the transaction log of the second node, writing a first metadata associated with the first request in a transaction database of the first node of Lee2156, since it is suggested by Lee2156 such that, the method provides a mechanism that allows atomically committing or aborting a transaction that includes a statement that modifies a metadata entity of the database system and one or more additional statements that modify metadata entities or database records of the database system (See Lee2156 Par. 6).

As per claims 3 and 13:
Lee1356 as modified teach a method, 
further comprising receiving the one or more subsequent requests after writing the first metadata associated with the first request in the transaction database of the first node, wherein(See Lee2156 Par. 146: When a database transaction is received by the master node during commit a transaction an operation to modify or delete a metadata entity in the database a new version of metadata entity would be created (writing a metadata) and stored at the worker node): 
receiving the one or more subsequent requests includes receiving a subsequent request for an operation associated with a second storage object(See Lee2156 Par. 6: When a second request received from a database client the transaction automatically committed);  
10252-08340 US46 of 54Atty Docket No. WDA-4498-USwriting the one or more subsequent transaction entries includes writing a subsequent transaction entry in the transaction log of the first node based on the subsequent request (See Lee2156 Par. 92: When WriteCommitLog is called, the write or DDL operation generates a commit log entry and writes it to persistent storage, then calls SetAsCommitted that sets the transaction's status as committed); and 
the computer-implemented method further comprises requesting the second node writes the subsequent transaction entry in the transaction log of the second node based on the subsequent request (See Lee2156 Par. 146: When a database transaction is received by the master node during commit a transaction an operation to modify or delete a metadata entity in the database a new version of metadata entity would be created (writing a metadata) and stored at the worker node), 
wherein the subsequent transaction entry is written in the transaction log of the first node after the first metadata associated with the first request is written in the transaction database of the first node(See Lee2156 Par. 97: The commit log of the coordinator node is written only after the precommit log entries of the transaction are safely written to persistent storage at all of the worker nodes changed by the transaction); and
the subsequent transaction entry is written in the transaction log of the second node after the first metadata associated with the first request is written in a transaction database of the second node(See Lee2156 Par. 97: The commit log of the coordinator node is written only after the precommit log entries of the transaction are safely written to persistent storage at all of the worker nodes changed by the transaction).  

As per claims 4 and 14:
Lee1356 as modified teach a method, further comprising: 
requesting the second node writes a second transaction entry in the transaction log of the second node based on a second request included in the one or more subsequent requests(See Lee2156 Par. 6: When a second request received from a database client the transaction automatically committed); 
receiving a second acknowledgment of a completion of the writing of the second transaction entry in the transaction log of the second node(See Lee2156 Par. 100: The worker node after completion of the sends a communication to the coordinator node, indicating that the transaction was successfully assigned a new CID at the worker nodes and the coordinator node writes the commit to persistent storage using WriteCommitLog to a commit log); and 
writing a second metadata associated with the second request in the transaction database of the first node(See Lee2156 Par. 148).  

As per claims 5 and 15:
Lee1356 as modified teach a method, further comprising, 
responsive to the completion of the writing of the first transaction entry in the transaction log of the second node(See Lee2156 Par. 100: The worker node after completion of the sends a communication to the coordinator node, indicating that the transaction was successfully assigned a new CID at the worker nodes and the coordinator node writes the commit to persistent storage using WriteCommitLog to a commit log), 
writing first metadata associated with the first request in a transaction database of the second node(See Lee2156 Par. 148).  

As per claims 6:
Lee1356 as modified teach a method, 
wherein the first operation comprises one of a read operation, a write operation, and a delete operation associated with the first storage object(See Lee2156 Par. 57).  

As per claims 7 and 16:
Lee1356 as modified teach a method, further comprising: 
while awaiting the first acknowledgment of the completion of the writing of the first transaction entry in the transaction log of the second node(See Lee1356 Par. 6 and 127-129: (The write operation would be sent to the worker node then the worker node stores the write operation in persistent storage such as write log without waiting to receive the commit ID for the transaction from the coordinator node (Par. 6)),
requesting the second node writes the one or more subsequent transaction entries in the transaction log of the second node based on the one or more subsequent requests(See Lee2156 Par. 6: When a second request received from a database client the transaction automatically committed).  

As per claim 19:
Lee1356 as modified teach a method, 
wherein the first node is a master node and the second node is a slave node(See Lee2156 Par. 5).  

Claims 8 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee et al. United States Patent Publication No. 2016/0371356 hereinafter ‘Lee1356’ as applied to claims 1, 11, and 20 in view of McWilliams et al. United States Patent Publication No. 2008/0301256

As per claims 8 and 17:
Lee1356 do not explicitly disclose for the one or more subsequent requests includes a plurality of subsequent requests; the one or more operations includes a plurality of operations associated with the one or more storage objects; and the one or more node controllers are further configured to, while awaiting the first acknowledgment: sequentially write a plurality of subsequent transaction entries in the transaction log of the first node based on the plurality of subsequent requests; and request the second node sequentially writes the plurality of subsequent transaction entries in the transaction log of the second node.  However, McWilliams et al. teach a method, wherein: 
the one or more subsequent requests includes a plurality of subsequent requests(See McWilliams et al. Par. 125); 
the one or more operations includes a plurality of operations associated with the one or more storage objects(See McWilliams et al. Par. 104); and 
the one or more node controllers are further configured to, while awaiting the first acknowledgment: sequentially write a plurality of subsequent transaction entries in the transaction log of the first node based on the plurality of subsequent requests(See McWilliams et al. Par. 106:  A sequential-write log-type container stores a series of sequentially written records, such a transaction log); and 
request the second node sequentially writes the plurality of subsequent transaction entries in the transaction log of the second node(See McWilliams et al. Par. 131 and 307: (A region used by software running on the respective processors of the particular node as read/write memory; a region used by software running on the respective processors of any of the nodes as read/write memory; a region used by software running on the respective processors of any of the nodes as a sequential write region (Par. 131)) and (The processor writes to a transaction log using one of the sequential write streams (Par. 307))).
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Lee1356 to have the one or more subsequent requests includes a plurality of subsequent requests; the one or more operations includes a plurality of operations associated with the one or more storage objects; and the one or more node controllers are further configured to, while awaiting the first acknowledgment: sequentially write a plurality of subsequent transaction entries in the transaction log of the first node based on the plurality of subsequent requests; and request the second node sequentially writes the plurality of subsequent transaction entries in the transaction log of the second node.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Lee1356 and McWilliams et al. before him/her, to modify the system of Lee1356 to include the one or more subsequent requests includes a plurality of subsequent requests; the one or more operations includes a plurality of operations associated with the one or more storage objects; and the one or more node controllers are further configured to, while awaiting the first acknowledgment: sequentially write a plurality of subsequent transaction entries in the transaction log of the first node based on the plurality of subsequent requests; and request the second node sequentially writes the plurality of subsequent transaction entries in the transaction log of the second node of Ben- McWilliams et al., since it is suggested by McWilliams et al. such that, the method provides a mechanism that provide a capability of sequential-write a log type container and stores a series of sequentially written records such as a transaction log(See McWilliams et al. Par. 106).

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Lee et al. United States Patent Publication No. 2016/0371356 hereinafter ‘Lee1356’ as applied to claims 1, 11, and 20 in view of Ben-Romdhane et al. United States Patent Publication No. 2019/0392072.

As per claim 18:
Lee1356 do not explicitly disclose for the wherein the first node and the second node comprise a key-value store cluster.  However,  Ben-Romdhane et al. teach a method, 
wherein the first node and the second node comprise a key-value store cluster(See Ben-Romdhane et al. Par. 35).  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Lee1356 to have the wherein the first node and the second node comprise a key-value store cluster.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Lee1356 and Ben-Romdhane et al. before him/her, to modify the system of Lee1356 to include the wherein the first node and the second node comprise a key-value store cluster of Ben-Romdhane et al., since it is suggested by Ben-Romdhane et al. such that, the method provides a mechanism that provide functionality to allocate a cross-cluster member to a first cluster of nodes, receive key-values at a first leader member within the first cluster of nodes, replicate the key values to the cross-cluster member, submit the replicated key-value to a second leader member of a second cluster of nodes through the cross-cluster node (See Ben-Romdhane Par. 29).  

Allowable Subject matter
	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 is objected to because it is dependent from objected to claim 9.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jujjuri et al. United States Patent Publication No. 2019/0042638,
	Borthakur et al. United States Patent Publication No. 2014/0019495,
	Delgado et al. United States Patent No. 9,430,503,
MAROHN et al. United States Patent Publication No. 2018/0181604.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is (571)270-1005. The examiner can normally be reached on Monday – Friday 8:00 – 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157                                                                                                                                                                                                        

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157